Citation Nr: 0309333	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as a residual of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1999 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2000 and May 
2001, the Board remanded this case for additional action.  In 
August 2002, the Board undertook further development of the 
evidence by means of a memorandum.  The case is again before 
the Board for appellate review.


REMAND

As noted above, the Board, in August 2002, undertook 
additional development of the veteran's claim, in the form of 
a request to a private physician for additional medical 
evidence.  A response was thereafter received by the Board, 
in the form of evidence that includes a statement from that 
private physician.  Inasmuch as this evidence has not been 
considered by the RO, and no waiver of such consideration is 
of record, the case must be returned to the RO for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).

In addition, the Board is of the opinion that further 
development of the record would be helpful.  The Board is 
accordingly requesting that the RO seek review of the medical 
evidence by the appropriate specialist, in order to ascertain 
whether it is as likely as not that the veteran's 
hypothyroidism is a product of his active service, to include 
any exposure to herbicides.  See Combee v. Brown, 34 Fed. 3d 
1039 (Fed. Cir. 1994).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should forward the veteran's 
claims folder to an appropriate 
specialist, who will be requested to 
review the pertinent evidence and render 
an opinion as to whether it is as likely 
as not that the veteran's hypothyroidism 
is etiologically or causally related to 
his active service, to include inservice 
exposure to herbicides.

2.  Following completion of that review 
and association of that medical opinion 
with the veteran's claims file, the RO 
should review all evidence associated 
with the claims file subsequent to 
November 2001, when the most recent 
Supplemental Statement of the Case (SSOC) 
was issued, and determine whether service 
connection for hypothyroidism secondary 
to exposure to Agent Orange can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with an SSOC, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of the claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




